 In the Matterof THE PATENT BUTTON COMPANY OF TENNESSEEandUNITED GAS, COKEAN13CHEMICAL WORKERS,CIOCaseNo. 10-R-1509SUPPLEMENTAL DECISIONiANDCERTIFICATION OF REPRESENTATIVESJanuary 7, 1946On October 18, 1945, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding,'pursuant to which an election by secret ballot was conducted on No-vember 5, 1945, under the direction and supervision of the RegionalDirector for the Tenth Region (Atlanta, Georgia).At the conclu-sion of the election a Tally of,,Ballots was furnished the parties inaccordance with the Rules and Regulations of the Board.As to theballoting and its results, the Tally of Ballots shows as follows :Approximate number of eligible voters-----------------------136Valid votes counted--------------------------------------121Votes cast for United Gas, Coke and Chemical Workers, CIO--76Votes cast for International Ladies Garment Workers Union,AFL---------------------------------------------------19Votes cast against participating unions--------------------26Challenged-ballots -----------------------------------------0Void ballots --------------------------------------0On November 10, 1945, International Ladies Garment WorkersUnion, AFL, herein called the AFL, filed objections to the conductof the election.The objections are summarized as follows:1.That the AFL was not afforded an opportunity to examine orcheck the eligibility list prior to the election.2.That the Board's agent conducting the election did not requestor obtain "authorizations of watchers" for the AFL.3.That the conduct of the Board's agent in caring for, the ballotbox between the two voting sessions was improper.4.That after the election no comparison was made between thenumber of names on the voting list and the number of votes in theballot box, and that, according to the AFL's calculations, a discrepancyIa164NLRB 33565 N LR. B, No 51.244 THE PATENT BUTTON COMPANY OF TENNESSEE.245existed between the number of employees on the voting list and thenumber of ballots cast in the election.On December 5, 1945, the Regional Director issued a Report onObjections in which he recommended that the Objections be overruled.On November 14, 1945, the AFL filed Exceptions to Report on Objec-tions.2As to the first objection made by the AFL, the Regional Directorreported that the AFL's observers and its business representativeexamined the eligibility list prior to the election.Affidavits from theAFL's observers support this finding.The second objection made by the AFL raises an issue which appearsto be immaterial to the outcome of the election. In any event, theRegional Director reported that the AFL had two observers at theelection and that it received a copy of the Tally of Ballots.3In regard to the third objection, the Regional Director reportedthat the observers for both unions and for the Company agreed thattheballot box should be sealed and remain in the custody of the Board'sagent between the two voting sessions; that this procedure was fol-lowed; that the seal was examined by all observers at the beginningof the second voting session; and that affidavits of all observers con-firm the fact that the ballot box had not been tampered with.Fur-thermore. the Certification On Conduct of Election was signed by allobservers.As to the fourth objection, the Tally of Ballots, incorporated in therecord of this case and signed by representatives of each union and theCompany, is evidence that this objection is without merit.Upon full consideration of all the evidence, we find that the objec-tions raise no substantial or material issues with respect to the conductof the election, and they are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article IIl, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,IT IS FIEBEBY CERTIFIED that United Gas, Coke and ChemicalWorkers, CIO, has been designated and selected by a majority of allemployees of the Patent Button Company of Tennessee, Knoxville,Tennessee, who are paid on an hourly or piece-rate basis, excludingwatchmen, cafeteria workers, quality control clerks, clerical workers,salesmen, timekeepers, designers, draftsmen, administrative em-2 In its E'ceptions, the AFL requested that it be alloNNed additional time in which tosubmit further evidence to substantiate its Exceptions.After careful consideration ofthis request, it is hereby denied'The AFL does not contend that the wrong observers acted on its behalf at the election.0 246DECISIONSOF NATIONALLABOR RELATIONS BOARDployees, the chief engineer, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, the said organ-ization is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.MR. GERARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.0